DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “substantially free of blowholes.” The term “substantially free” is a relative claim which renders the claim indefinite. The term “substantially free of blowholes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at what point a foam would go from substantially free, to somewhat free, to completely free from blowholes. It is unclear if less than 20%, less than 10%, less than 5%, less than 1%, or less than 
Claim 27 recites “wherein the flame retardant is PolyFR.” It is unclear what falls within the scope of “PolyFR.” The specification does not define what is meant by PolyFR. This term does not appear to be a term of art. The term could merely be an abbreviation for “polymer flame retardant” and not be a specific material, or the term could be a tradename, which would still render the claim indefinite. Because the specification does not define the term, and because it is not a term of art, claim 27 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 2019/0330437) in view of Robin (WO 2009/155490). 
Nagarajan et al. teach a polymer foam produced from a foamable composition comprising a polymer and a blowing agent (abstract). A particular preferred polymer is polystyrene, which is a thermoplastic, which can be a homopolymer or copolymer (see ¶20-21). The composition used to produce the foams of Nagarajan et al. further comprises a nucleating agent such as talc and graphite and combinations including both of these. Examples of blowing agent include cis-1,1,1,4,4,4-hexafluoro-2-butene (¶33) (which is HFO-1336mzz(Z)), HFC-152a, and combinations including an HFO (such as 1336mzz(Z)) together with an HFC such as HFC-152a (¶32, 33, 34). In some embodiments, the amount of HFC in the blowing agent is from 40% to 60% by weight (¶34). This meets instant claim 11. The compositions further comprise a blowing agent including polymeric or halogenated flame retardants, with brominated flame retardants being used in the examples. In the Examples, polymeric brominated styrene butadiene is used as the blowing agent. The compositions of Nagarajan et al. further include a component which functions as an infrared attenuating agent (see ¶15 and entire reference). The foams of Nagarajan et al. are closed cell foams (¶44). There is no indication that the foams produced in Nagarajan et al. contain blow holes. 
In the examples of Nagarajan et al., a foamable composition is produced in an extruder with a die. The foaming die temperature was about 110ºC to about 130ºC, and the foaming die pressure (which is the pressure just before extrusion from the die, upon which the composition foams) is from 600 to 1500 psi. The foamable composition is foamed (expanded) used the foaming die to produce a polystyrene (which is a thermoplastic) foam. 
The amount of blowing agent is from 3 to 12%, and in the Examples is 7.8wt% based on the composition. The amount falls within the ranges of instant claims 29-30. 
Nagarajan et al. does not expressly recite that the blowing agent comprises from about 95% to about 1% by weight of Z-1,1,1,4,4,4-hexafluoro-2-butene and from about 1% to about 95% by weight of 2-chloropropane. 
However, Robin teaches compositions comprising Z-1,1,1,4,4,4-hexafluoro-2-butene with diethyl ether, 2-chloropropane, or perfluoro(2-methyl-3-pentanone). Given the list of only three materials with which the Z-1,1,1,4,4,4-hexafluoro-2-butene is combined, one of ordinary skill in the art would at once envisage using Z-1,1,1,4,4,4-hexafluoro-2-butene with any of diethyl ether, 2-chloropropane, or perfluoro(2-methyl-3-pentanone), including a mixture Z-1,1,1,4,4,4-hexafluoro-2-butene with 2-chloropropane. See abstract. The compositions are used as blowing agents for thermoplastic foams (page 15, lines 16-21). Embodiments of the blowing agents consist essentially of the Z-1,1,1,4,4,4-hexafluoro-2-butene with 2-chloropropane. The molecular weight of 2-chloropropane is 78.54 g/mol, and the molecular weight of the Z-1,1,1,4,4,4-hexafluoro-2-butene is 164.05 g/mol. In Examples in Table 4 of Robin, the mixtures comprise amounts of Z-1,1,1,4,4,4,-hexafluoro-2-butene which meet instant claim 9. See, for example, when the mole fraction of Z-1,1,1,4,4,4,-hexafluoro-2-butene is 0.3335 (making the wt% of Z-1,1,1,4,4,4,-hexafluoro-2-butene 51.1wt%).  In Examples in Table 4 of Robin, the mixtures comprise amounts of 2-chloropropane which meet instant claim 10. See, for example, when the mole fraction of 2-chloropropane is 0.2913 (making the wt% of 2-chloropropane 16.4wt%).  Additionally, the amounts discussed above meet claims 1 and 3-4. In another embodiment, particularly when the mole fraction of Z-1,1,1,4,4,4,-hexafluoro-2-butene is 0.3335 and the mole fraction of 2-chloropropane is 0.6665, the respective weight percents are 51.1wt% Z-1,1,1,4,4,4,-hexafluoro-2-butene and 48.9wt% of 2-chloropropane. This meets instant claim 5. 
Both Robin and Nagarajan et al. relate to the field of polymeric foams including thermoplastic polymer foams (see page 15, line 17 of Robin and entire Nagarajan et al. reference) produced using blowing agents including HFOs. Both references specifically disclose the use of Z-1,1,1,4,4,4-hexafluoro-2-butene as an HFO for use in the blowing agents disclosed therein. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the composition described in Robin, which includes Z-1,1,1,4,4,4-hexafluoro-2-butene together with 2-chloropropane (in amounts which fall within the instant claims; see page 2, lines 11-14 of Robin) in addition to or in place of the blowing agent of Nagarajan et al. in order to provide a blowing agent which does not contribute to the destruction of stratospheric ozone and also have a low global warming potential (page 1, line 31 to page 2, line 2 of Robin). Additionally, use of an azeotropic mixture of the Z-1,1,1,4,4,4-hexafluoro-2-butene together with 2-chloropropane in the proportions described in Robin provides a composition which, during boiling or evaporation, change only to a minimal or negligible extent, if at all. Use of the combination ensures the compositions will not change substantially when use as, for example, blowing agents. See page 6, lines 4-11 of Robin.  
Instant claims 2, 8, and 19-20 recite properties of the instantly claimed blowing agent and/or polymer foam. The compositions, including the blowing agent compositions, of Nagarajan et al. in view of Robin comprise identical amounts of identical materials, and particularly the amounts of a mixture of Z-1,1,1,4,4,4-hexafluoro-2-butene together with 2-chloropropane, used in the same product (a polystyrene foam) as recited in the instant claims, and are produced using the same process (extrusion through a foaming die at a temperature and pressure which meets the instant claims). The foams of Nagarajan et al. in view of Robin, therefore, appear to be identical to that of the instant claims and will necessarily have the same properties as the foams produced using the process and composition of the instant claims, including the properties recited in instant claims 2, 8, and 19-20. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766